            Case 4:20-cv-40156-TSH Document 1 Filed 12/16/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

WILLIAM DOYLE,

       PLAINTIFF,

V.                                                   CASE NO.: 4:20-CV-40156

BRISTOL-MYERS SQUIBB COMPANY

       DEFENDANT.




                                   NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that Defendant Bristol-Myers Squibb Company (“BMS”)

hereby removes this action from the Superior Court of the Commonwealth of Massachusetts,

Worcester County (Case No. 2085CV01120), to the United States District Court for the District

of Massachusetts, pursuant to 28 U.S.C. §§ 1441(a), and 1446(a) based on complete diversity of

citizenship under 28 U.S.C. § 1332(a)(3), and submits this “short and plain statement of the

grounds for removal” pursuant to 28 U.S.C. § 1446(a) in support thereof:

       1.      On or about October 6, 2020, Plaintiff William Doyle filed a one-count Complaint

and Demand for Jury Trial in the Superior Court of the Commonwealth of Massachusetts,

Worcester County against Defendant BMS. A copy of the Complaint filed in state court is

attached hereto as “Exhibit A.”

       2.      Plaintiff William Doyle served Defendant BMS with process via certified mail on

November 18, 2020, attached hereto as “Exhibit B.”




                                            1
             Case 4:20-cv-40156-TSH Document 1 Filed 12/16/20 Page 2 of 5




        3.      The aforementioned Complaint (Exhibit A) and Service (Exhibit B) constitute all

process, pleadings and orders filed in the Superior Court of the Commonwealth of

Massachusetts, Worcester County. To Defendant’s knowledge, no hearings or other proceedings

have taken place in this action.

        4.      Defendant now timely removes this case within thirty (30) days of receipt of a

copy of the Complaint through service, pursuant to 28 U.S.C. 28 U.S.C. § 1332, § 1441, and §

1446 based on diversity of citizenship.

        5.      In accordance with 28 U.S.C § 1446(d), Defendant will, promptly after filing this

Notice of Removal, give written notice of the removal to the adverse party and will file a copy of

this Notice of Removal with the Clerk of Court of the Commonwealth of Massachusetts,

Worcester County.

                                   GROUNDS FOR REMOVAL

        6.      Under 28 U.S.C. § 1332, this Court has original jurisdiction over Plaintiff’s

action. As explained below, there is complete diversity between the parties and the amount in

controversy exceeds $75,000. Thus removal is proper pursuant to 28 U.S.C. § 1441.

                            DIVERSITY OF CITIZENSHIP EXISTS

        7.      Diversity of citizenship exists when a suit is between citizens of different states or

citizens of a state and citizens of a foreign state. 28 U.S.C. § 1332 (a)(1)–(2).

        8.      There is complete diversity of citizenship between Plaintiff and Defendants in this

case:

                a.     Plaintiff is a citizen of Massachusetts. See Exhibit A, ¶ 1.




                                              2
             Case 4:20-cv-40156-TSH Document 1 Filed 12/16/20 Page 3 of 5




                  b.      Under 28 U.S.C. § 1332(c)(1), “a corporation shall be deemed to be a

citizen of any State by which it has been incorporated and of the State where it has its principal

place of business….”

                  c.      Defendant BMS is a Delaware corporation with its principal place of

business in the State of New York. BMS, therefore, is not a citizen of Massachusetts. See

Exhibit A, ¶ 2.

       9.         Because Plaintiff and Defendant are citizens of different states, there is complete

diversity of citizenship for jurisdiction purposes.

                       THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

       10.        If there is complete diversity between the parties and the plaintiff’s claim satisfies

the $75,000 threshold, the district court may exercise jurisdiction over the claim. See 28 U.S.C.

§ 1367(a).

       11.        Plaintiff alleges damages of $152,500 for medical expenses and pain and

suffering. See Exhibit A (Civil Action Cover Sheet).

       12.        Plaintiff’s claim for damages therefore exceeds the requisite amount in

controversy for purposes of diversity jurisdiction under 28 U.S.C. § 1332(a).

                              REMOVAL IS OTHERWISE PROPER

       13.        Removal to this District is proper because the Superior Court of the

Commonwealth of Massachusetts, Worcester County is within the District of Massachusetts,

Central Division. 28 U.S.C. §§ 1441(a), 1446(a).

       14.        Pursuant to 28 U.S.C. § 1446(d), Defendant shall give Plaintiff written notice of

the filing of this Notice of Removal.




                                                3
          Case 4:20-cv-40156-TSH Document 1 Filed 12/16/20 Page 4 of 5




       15.    Pursuant to 28 U.S.C. § 1446(d), Defendant shall file the written notice of the

filing of this Notice of Removal with the Superior Court for the Commonwealth of

Massachusetts, Worcester County, attaching as Exhibit A thereto a copy of this Notice of

Removal and the documents attached to this Notice of Removal.

       WHEREFORE, Defendant hereby gives notice that the above entitled state court action,

formerly pending in the Superior Court of the Commonwealth of Massachusetts, Worcester

County has been removed to the United States District Court for the District of Massachusetts.



Dated: December 16, 2020




                                                        DLA Piper LLP (US)

                                                        /s/ Katherine W. Insogna
                                                        Katherine W. Insogna (BBO# 568923)
                                                        DLA PIPER LLP (US)
                                                        33 Arch Street, 26th Floor
                                                        Boston, MA 02110-1447
                                                        Phone: (617) 406-6000
                                                        Fax: (617) 406-6100
                                                        katie.insogna@dlapiper.com




                                            4
          Case 4:20-cv-40156-TSH Document 1 Filed 12/16/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of December, 2020, a true and correct copy of the

foregoing was filed electronically using the Court’s CM/ECF system, and a paper copy will be

sent by first-class mail on the following counsel:


Richard L. Tennyson
Tennyson Law Firm
3 Seaview Ave.
Hull, MA 02045
(781) 740-7800



                                                          /s/ Katherine W. Insogna
                                                          Katherine W. Insogna (BBO# 568923)




                                             5
